DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, 12, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat et al. (US 2011/0046206).
Bhat et al. disclose (see especially paragraphs 31-39) and claim compositions comprising a first oligomeric compound that is essentially fully complementary to a nucleic acid target and has the formula: 
5'-(Ni-L)2-(Nm-L)3-(Nn-L)2-(Nm-L)2-(Nn-L)2-(Nm-L)5-(Nn-L)3-3' 
wherein each Ni is a 4'-thio modified nucleoside or a 2'-F modified nucleoside, each Nm is a 2'-F modified nucleoside and each Nn is a 2'-OCH3 modified nucleoside. The second oligomeric compound is complementary to the first oligomeric compound and comprises a continuous sequence of nucleosides having an alternating motif, a 
When the second oligomeric compound comprises the 3’ overhang, this would produce a compound satisfying instant claim 1 wherein the first strand is 19 nucleotides in length and the second strand comprises an overhang that does not have an ability to hybridize to transcription products and does not influence gene expression. Alternating motifs are described at paragraphs 46-48, with alternating 2’-OCH3/2’-F disclosed as an example. Either this motif or a fully modified motif would satisfy the limitation of instant claim 15. 
At paragraph 36 Bhat et al. disclose the overhang in the second oligomeric compound can comprise from one to about two 2'-modified nucleosides, a linked conjugate group or both wherein the conjugate group is linked to the 3'-overhang region. The non hybridizing 2'-modified nucleosides in the overhang can have increased nuclease resistance relative to a -D-2'-deoxyribonucleoside being located at the same position. 2'-modified nucleosides are meant to include 2'-substituted nucleosides as well as bicyclic nucleosides (wherein one point of attachment for the second ring is the 2'-position such as for example 4'-(CH2)n-O-2' where n is 1 or 2.  
Bhat et al. disclose at paragraph 37 the second oligomeric compound may comprise a linked conjugate group, a large number of which are known in the art. In one embodiment the second oligomeric compound comprises a non hybridizing region, a phosphorothioate group, a linker and a conjugate group. Conjugate groups are described at paragraph 142 as a modification that can enhance the properties of an 
Bhat et al. further disclose at paragraph 204 that for therapeutics a patient, such as a human, suspected of having a disease or disorder which can be treated by modulating the expression of a gene is treated by administering antisense oligomeric compounds in accordance with this invention. The compounds of the invention can be utilized in pharmaceutical compositions by adding an effective amount of an antisense oligomeric compound to a suitable pharmaceutically acceptable diluent or carrier.  

Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2005/0255086).
Davidson et al. disclose (see paragraph 21) siRNA duplexes where the first and second strands of the duplex are 15 to 30 nucleotides in length. Either of the first and second strands can further include a 3' or 5’ overhang region of 1 to 10 nucleotides in length. When the second strand comprises the overhang, this would produce a compound satisfying instant claims 1 and 17 wherein the second strand comprises an overhang that does not have an ability to hybridize to transcription products and does not influence gene expression.

s 1, 2, 5-8, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. (WO 2013/089283).
Yokota et al. disclose in example 11 a complex comprising a 13-mer LNA/DNA gapmer (first strand complementary to a target gene) annealed with a 31-mer complementary RNA-based strand (second strand comprising an overhang region). The 31-mer was prepared with a 5' wing comprising three 2'-OMe modified, phosphorothioated RNA nucleotides, a 3' wing comprising twenty 2'-OMe modified, phosphorothioated RNA nucleotides, and a central region comprising eight RNA nucleotides that have a phosphorothioate link. The LNA/DNA gapmer and the complementary strand were mixed in equal molar amounts and annealed. Next, the annealed double-stranded nucleic acid complexes were intravenously injected through the tail vein of a mouse, indicating the annealing was done in a pharmaceutically acceptable carrier.

Response to Arguments
Applicants argue the overhang region disclosed by Yokota constitutes a therapeutic oligonucleotide region, and this overhang region in the second nucleic acid strand does have an ability to substantially hybridize to transcription products in a cell and does influence gene expression.
This argument is not persuasive. The second strand disclosed by Yokota comprises the sequence usgsasAUACCAAUgcuacgcauacgcaccasCsCsa. The underlined nucleotides are the complementary region, therefore the overhang is uacgcauacgcaccasCsCsa. Applicants have provided no evidence to the support the assertion this sequence constitutes a therapeutic oligonucleotide region, that it will 

Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635